 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER LIPSEY, JR.,                    1:17-cv-01704-LJO-GSA-PC
12                Plaintiff,                     ORDER DENYING REQUEST TO
                                                 EXPEDITE SCREENING OF CASE
13         vs.
                                                 (ECF No. 26.)
14   N. HAND-RONGA, et al.,
15               Defendants.
16

17

18          On June 17, 2019, Plaintiff filed a motion for the court to immediately screen his
19   complaint. (ECF No. 26.) Pursuant to the court’s order issued on April 5, 2019, in which the
20   court denied Plaintiff’s prior request to expedite his case, IT IS HEREBY ORDERED that
21   Plaintiff’s motion is denied. No other requests to expedite this case shall be considered without
22   a showing of good cause.
23

24
     IT IS SO ORDERED.

25      Dated:     June 18, 2019                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28
